864 F.2d 148
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James A. MURRAY, Justin L. MURRAY, and Joan M. Murray,Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 88-1530.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1988.

Before RICH, EDWARD S. SMITH, and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the United States Claims Court, in Murray v. United States, No. 541-85T (Cl.Ct. filed June 2, 1988), denying appellants' (the Murrays) motion for summary judgment and granting summary judgment in favor of the United States (Government), is affirmed.

OPINION

2
The Government contends that the Claims Court lacked jurisdiction over this proceeding because the Murrays failed to file their complaint in that court within the 6-year statutory period set forth in 28 U.S.C. Secs. 2401(a), 2501 (1982).  We disagree.  The Murrays did file their complaint in the Claims Court "within six years after the right of action first accrue[d]."  The Government, pursuant to its October 4, 1979, letter to the Murrays, first took the position that the Murrays' lien was not valid and denied their request for redemption.  It was less than 6 years later, on September 17, 1985, that the Murrays filed their complaint in the Claims Court.


3
Turning to the merits, we have carefully reviewed the record and the arguments presented on appeal.  The Murrays have given us no grounds to disturb the Claims Court's judgment.  Accordingly, on the basis of its opinion, the Claims Court's judgment is affirmed.